Exhibit 10.2

 

EXECUTION VERSION 



 

SUPPORT AGREEMENT

 

This Support Agreement (this “Agreement”) is made and entered into as of January
13, 2020, by and among Mudrick Capital Acquisition Corporation, a Delaware
corporation (“Parent”), and the other Persons whose names appear on the
signature pages hereto (each such Person, a “Seller Stockholder” and,
collectively, the “Seller Stockholders”). Capitalized terms used but not
otherwise defined herein shall have the respective meanings ascribed to such
terms in the Purchase Agreement (as defined below) at the time such agreement
was executed on January 13, 2020.

 

RECITALS

 

A.               On January 13, 2020, Hycroft Mining Corporation, a Delaware
corporation (the “Seller”), MUDS Acquisition Sub, Inc., a Delaware corporation
and an indirect, wholly-owned subsidiary of Parent (“Acquisition Sub”), and
Parent entered into a Purchase Agreement (the “Purchase Agreement”) that, among
other things, provides for a business combination transaction pursuant to which
the Seller will sell to Acquisition Sub, and Acquisition Sub will purchase from
the Seller, all or substantially all of the assets of the Seller
(the “Acquisition”).

 

B.               The Seller Stockholders agree to enter into this Agreement with
respect to all shares of Common Stock, par value $0.001 per share, of the Seller
(the “Seller Common Stock”) that the Seller Stockholders now or hereafter own,
beneficially (as defined in Rule 13d-3 under the Exchange Act) or of record.

 

C.               The Seller Stockholders are the owners of, and have the sole
right to vote or direct the voting of, such number of shares of Seller Common
Stock as are indicated opposite each of their names on Schedule A attached
hereto.

 

D.               As a condition to the willingness of Parent to enter into the
Purchase Agreement and as an inducement and in consideration therefor, the
Seller Stockholders have agreed to enter into this Agreement.

 

E.                Each of Parent and the Seller Stockholders has determined that
it is in its best interests to enter into this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

 

1.           Definitions. When used in this Agreement, the following terms in
all of their tenses, cases and correlative forms shall have the meanings
assigned to them in this Section 1 or elsewhere in this Agreement.

 

“Beneficially Own”, “Beneficial Owner” or “Beneficial Ownership” shall have the
meaning (or the correlative meaning, as applicable) set forth in Rule 13d-3 and
Rule 13d-5(b)(i) of the rules and regulations promulgated under the Exchange
Act.

 



 

 

 

“Seller Securities” means, collectively, any Seller Common Stock, any securities
convertible into or exchangeable for any Seller Common Stock, or any interest in
or right to acquire any of the foregoing, whether now owned or hereafter
acquired by any party hereto.

 

“Expiration Time” shall mean the earlier to occur of (a) the Effective Time and
(b) such date and time as the Purchase Agreement shall be terminated in
accordance with Section 7.1 thereof.

 

“Transfer” shall mean any direct or indirect sale, assignment, encumbrance,
pledge, hypothecation, disposition, loan or other transfer, or entry into any
Contract with respect to any sale, assignment, encumbrance, pledge,
hypothecation, disposition, loan or other transfer, excluding entry into this
Agreement and the Purchase Agreement and the consummation of the transactions
contemplated hereby and thereby.

 

2.           Agreement to Retain the Seller Common Stock.

 

2.1              No Transfer of Company Securities. Until the Expiration Time,
each Seller Stockholder agrees not to (a) Transfer any Seller Securities or (b)
deposit any Seller Securities into a voting trust or enter into a voting
agreement with respect to Seller Securities or grant any proxy (except as
otherwise provided herein), consent or power of attorney with respect thereto
(other than pursuant to this Agreement); provided that any Seller Stockholder
may Transfer any such Seller Securities to any other Seller Stockholder or any
Affiliate of any such Seller Stockholder, to any family member (including a
trust for such family member’s benefit) of such Seller Stockholder or such other
person provided that the transferee of such Seller Securities evidences in a
writing reasonably satisfactory to Parent such transferee’s agreement to be
bound by and subject to the terms and provisions hereof to the same effect as
such transferring Seller Stockholder.

 

2.2              Additional Purchases. Until the Expiration Time, each Seller
Stockholder agrees that any Seller Securities that such Seller Stockholder
purchases or otherwise hereinafter acquires or with respect to which such Seller
Stockholder otherwise acquires sole or shared voting power after the execution
of this Agreement and prior to the Expiration Time shall be subject to the terms
and conditions of this Agreement to the same extent as if they were owned by
such Seller Stockholder as of the date hereof.

 

2.3              Unpermitted Transfers. Any Transfer or attempted Transfer of
any Seller Securities in violation of this Section 2 shall, to the fullest
extent permitted by applicable Law, be null and void ab initio.

 

3.           Voting of Shares.

 

3.1              Hereafter until the Expiration Time, at any meeting of the
stockholders of the Seller, or at any postponement or adjournment thereof,
called to seek the affirmative vote of the holders of the outstanding shares of
Seller Common Stock to adopt the Purchase Agreement, approve the sale of all or
substantially all of the Seller’s assets or in any other circumstances upon
which a vote, consent or other approval with respect to the Purchase Agreement,
the Acquisition or the other transactions contemplated by the Purchase Agreement
is sought, each Seller Stockholder shall vote (or cause to be voted) all shares
of Seller Common Stock currently or hereinafter owned by such Seller Stockholder
in favor of the foregoing.

 



2

 

 

3.2              Hereafter until the Expiration Time, at any meeting of the
stockholders of the Seller or at any postponement or adjournment thereof or in
any other circumstances upon which any Seller Stockholder’s vote, consent or
other approval (including by written consent) is sought, each Seller Stockholder
shall vote (or cause to be voted) all Seller Securities (to the extent such
Seller Securities are then entitled to vote thereon), currently or hereinafter
owned by such Seller Stockholder against and withhold consent with respect to
any merger, purchase of all or substantially all of the Seller’s assets or other
business combination transaction (other than the Purchase Agreement and the
transactions contemplated thereby, including the Acquisition). No Seller
Stockholder shall commit or agree to take any action inconsistent with the
foregoing that would be effective prior to the Expiration Time.

 

3.3              Notwithstanding anything to the contrary in this Agreement, if
at any time following the date hereof and until the termination of the Purchase
Agreement the Seller Board effects a change in recommendation with respect to
the Acquisition pursuant to its fiduciary duties under applicable Law in
accordance with Section 5.1(g) of the Purchase Agreement, but solely to the
extent that such change in recommendation is not related to a transaction or
potential transaction between the Seller or any of its Subsidiaries and any
Insider of the Seller (as defined in the Purchase Agreement), including any
Seller Stockholder (a “Change of Recommendation Event”), then the obligations of
each Seller Stockholder to vote (or withhold consent in respect of) its Seller
Securities in accordance with Section 3.1 or Section 3.2 shall be limited to the
number of shares of Seller Common Stock held by such Stockholder, rounded down
to the nearest whole share, equal to the product of (a) such Stockholder’s Pro
Rata Share multiplied by (b) the Covered Company Common Stock (such amount for
each Seller Stockholder, the “Covered Securities”); provided, further, however,
that if a Change of Recommendation Event occurs, notwithstanding any other
obligations hereunder, each Seller Stockholder shall be expressly permitted to
vote its Seller Securities that are not Covered Securities in its sole
discretion with respect to any merger, purchase of all or substantially all of
the Seller’s assets (including the Purchase Agreement and the transactions
contemplated thereby, including the Acquisition) or other business combination
transaction. For purposes of this Agreement, (i) the term “Covered Company
Common Stock” shall mean the total number of shares of Seller Common Stock
outstanding as of the record date of the applicable stockholder meeting
multiplied by 0.35 and (ii) such Seller Stockholder’s “Pro Rata Share” shall
mean the quotient of the number of shares of Seller Common Stock held by such
Seller Stockholder as of such record date divided by the number of shares of
Seller Common Stock then held by all of the Seller Stockholders party to this
Agreement in the aggregate.

 

4.           Additional Agreements.

 

4.1              Litigation. Each Seller Stockholder agrees not to commence,
join in, facilitate, assist or encourage, and agrees to take all actions
necessary to opt out of any class in any class action with respect to, any
claim, derivative or otherwise, against Parent, Acquisition Sub, the Seller or
any of their respective successors or directors (a) challenging the validity of,
or seeking to enjoin the operation of, any provision of this Agreement or (b)
alleging a breach of any fiduciary duty of any Person in connection with the
evaluation, negotiation or entry into the Purchase Agreement.

 



3

 

 

5.           Representations and Warranties of the Seller Stockholders. Each
Seller Stockholder hereby represents and warrants to Parent as follows:

 

5.1              Due Authority. Such Seller Stockholder has the full power and
authority to make, enter into and carry out the terms of this Agreement. This
Agreement has been duly and validly executed and delivered by such Seller
Stockholder and constitutes a valid and binding agreement of such Seller
Stockholder enforceable against it in accordance with its terms, subject to the
Enforceability Exceptions.

 

5.2              Ownership of the Seller Common Stock. As of the date hereof,
such Seller Stockholder is the owner of the shares of Seller Common Stock
indicated on Schedule A hereto opposite such Seller Stockholder’s name, free and
clear of any and all Liens, other than those (i) created by this Agreement, (ii)
Liens in favor of a broker-dealer over property held in an account with such
broker-dealer generally and which liens are released upon transfer of such
property, including, without limitation, any shares of Seller Common Stock held
on account with such broker-dealer, or (iii) as disclosed on Schedule A. Such
Seller Stockholder has and, except pursuant to a transfer permitted in
accordance with Section 2.1 hereof, will have until the Expiration Time sole
voting power (including the right to control such vote as contemplated herein),
power of disposition, power to issue instructions with respect to the matters
set forth in this Agreement and power to agree to all of the matters applicable
to such Seller Stockholder set forth in this Agreement, in each case, over all
shares of Seller Common Stock currently or hereinafter owned by such Seller
Stockholder. As of the date hereof, such Seller Stockholder does not own any
capital stock or other voting securities of the Seller other than the shares of
Seller Common Stock set forth on Schedule A opposite such Seller Stockholder’s
name. As of the date hereof, such Seller Stockholder does not own any rights to
purchase or acquire any shares of capital stock or other equity securities of
the Seller, except as set forth on Schedule A opposite such Seller Stockholder’s
name.

 

5.3              No Conflict; Consents.

 

   (a)           The execution and delivery of this Agreement by such Seller
Stockholder does not, and the performance by such Seller Stockholder of the
obligations under this Agreement and the compliance by such Seller Stockholder
with any provisions hereof do not and will not: (i) conflict with or violate any
applicable Law applicable to such Seller Stockholder, (ii) contravene or
conflict with, or result in any violation or breach of, any provision of any
charter, certificate of incorporation, articles of association, by-laws,
operating agreement or similar formation or governing documents and instruments
of such Seller Stockholder, or (iii) result in any material breach of or
constitute a material default (or an event that with notice or lapse of time or
both would become a material default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, or result in the
creation of a Lien on any of the shares of Seller Common Stock owned by such
Seller Stockholder pursuant to any Contract to which such Seller Stockholder is
a party or by which such Seller Stockholder is bound, except, in the case of
clause (i) or (iii), as would not reasonably be expected, either individually or
in the aggregate, to materially impair the ability of such Seller Stockholder to
perform its obligations hereunder or to consummate the transactions contemplated
hereby.

 



4

 

 

   (b)           No consent, approval, order or authorization of, or
registration, declaration or filing with, any Governmental Entity or any other
Person is required by or with respect to such Seller Stockholder in connection
with the execution and delivery of this Agreement or the consummation by such
Seller Stockholder of the transactions contemplated hereby.

 

5.4              Absence of Litigation. As of the date hereof, there is no
action pending against, or, to the knowledge of such Seller Stockholder,
threatened against such Seller Stockholder that would reasonably be expected to
materially impair the ability of such Seller Stockholder to perform such Seller
Stockholder’s obligations hereunder or to consummate the transactions
contemplated hereby.

 

5.5              Absence of Other Voting Agreement. Except for this Agreement
and the Stockholders Agreement, dated as of October 22, 2015, by and among the
Seller, each of the holders of Seller Common Stock on the date thereof and each
person who thereafter became or becomes a holder of Seller Common Stock, such
Seller Stockholder has not: (i) entered into any voting agreement, voting trust
or similar agreement with respect to any Seller Common Stock or other equity
securities of the Seller owned by such Seller Stockholder, or (ii) granted any
proxy, consent or power of attorney with respect to any Seller Common Stock or
other equity securities of the Seller owned by such Seller Stockholder (other
than as contemplated by this Agreement).

 

5.6              Reliance by Parent. Such Seller Stockholder understands and
acknowledges that Parent is entering to the Purchase Agreement in reliance upon
such Seller Stockholder’s execution and delivery of this Agreement.

 

6.           Fiduciary Duties. Each Seller Stockholder is entering into this
Agreement solely in its capacity as the owner of such Seller Stockholder’s
shares of Seller Common Stock. Nothing contained herein shall in any way limit
or affect, or shall require any Seller Stockholder to attempt to limit or
affect, any actions taken by any of the Seller Stockholders’ designees serving
on the Seller Board or any such Seller Stockholder in his or her capacity as a
director, officer or employee of the Company or any of its Affiliates. No action
taken (or omitted to be taken) in any such capacity as director, officer or
employee shall be deemed to constitute a breach of this Agreement.

 

7.           Termination. This Agreement shall terminate and be of no further
force or effect at the Expiration Time. Notwithstanding the foregoing sentence,
this Section 7 and Section 10 of this Agreement shall survive any termination of
this Agreement. .

 

8.           No Ownership Interest. Nothing contained in this Agreement shall be
deemed to vest in Parent, any direct or indirect ownership or incidence of
ownership of or with respect to the Seller Stockholders’ shares of Seller Common
Stock. All rights, ownership and economic benefits of and relating to the Seller
Stockholders’ shares of Seller Common Stock and shall remain vested in and
belong to the Seller Stockholders, and Parent shall have no authority to direct
the Seller Stockholders in the voting or disposition of any of the shares of
Seller Common Stock except as otherwise provided herein.

 

9.           Exclusivity. Until the Expiration Time, each Seller Stockholder
agrees to comply with the obligations applicable to Affiliates of the Seller
pursuant to Section 5.11 of the Purchase Agreement as if they were parties
thereto.

 



5

 

 

10.         Miscellaneous.

 

10.1            Severability. In the event that any term, provision, covenant or
restriction of this Agreement, or the application thereof, becomes or is
declared by a court of competent jurisdiction to be illegal, void,
unenforceable, or against its regulatory policy, the remainder of this Agreement
will continue in full force and effect and the application of such term,
provision, covenant or restriction to other persons or circumstances will be
interpreted so as reasonably to effect the intent of the parties hereto such
that this Agreement shall remain in full force and effect and shall in no way be
affected, impaired or invalidated. The parties hereto further agree to replace
such void or unenforceable term, provision, covenant or restriction of this
Agreement with a valid and enforceable term, provision, covenant or restriction
that will achieve, to the extent possible, the economic, business and other
purposes of such void or unenforceable term, provision, covenant or restriction.

 

10.2            Non-survival of Representations and Warranties. None of the
representations and warranties in this Agreement or in any schedule, instrument
or other document delivered pursuant to this Agreement shall survive the
Effective Time or the termination of this Agreement. This Section 10.2 shall not
limit any covenant or agreement contained in this Agreement that by its terms is
to be performed in whole or in part after the Effective Time or the termination
of this Agreement.

 

10.3            Assignment. No party hereto may assign, directly or indirectly,
including by operation of Law, either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other parties hereto. Subject to the first sentence of this Section 10.3, this
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and permitted assigns. Any assignment in
violation of this Section 10.3 shall be void.

 

10.4            Amendments and Modifications. Subject to applicable Law, this
Agreement may be amended, modified and supplemented in any and all respects, at
any time, by execution of an instrument in writing signed on behalf of each of
the parties hereto with respect to any of the terms contained herein.

 

10.5            Specific Performance; Injunctive Relief. The parties hereto
agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties hereto shall be entitled to enforce specifically the terms and
provisions hereof in the Chosen Courts and immediate injunctive relief to
prevent breaches of this Agreement, without the necessity of proving the
inadequacy of money damages as a remedy and without bond or other security being
required, this being in addition to any other remedy to which they are entitled
at Law or in equity. Each of the parties hereto hereby acknowledges and agrees
that it may be difficult to prove damages with reasonable certainty, that it may
be difficult to procure suitable substitute performance, and that injunctive
relief and/or specific performance will not cause an undue hardship to the
parties hereto. Each of the parties hereto hereby further acknowledges that the
existence of any other remedy contemplated by this Agreement does not diminish
the availability of specific performance of the obligations hereunder or any
other injunctive relief. Each party hereto hereby further agrees that in the
event of any action by any other party hereto for specific performance or
injunctive relief, it will not assert that a remedy at Law or other remedy would
be adequate or that specific performance or injunctive relief in respect of such
breach or violation should not be available on the grounds that money damages
are adequate or any other grounds.

 



6

 

 

10.6            Notices. All notices, consents and other communications
hereunder shall be in writing and shall be deemed given if delivered personally
or by a nationally recognized courier service guaranteeing overnight delivery,
or sent via email to the parties hereto at the following addresses:

 

  (i)if to Parent:

 

Mudrick Capital Acquisition Corporation

527 Madison Avenue, 6th Floor

New York, NY 10022

Attn: John O’Callaghan

Telephone: (646) 747-9500

Email: JOCallaghan@mudrickcapital.com

 

with a copy to:

 


Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153
Attention: Jaclyn L. Cohen
Telephone: (212) 310-8891
Email: jackie.cohen@weil.com

 

if to any Seller Stockholder, to the address for notice set forth on Schedule
A hereto,

 

with a copy to:

Neal, Gerber & Eisenberg, LLP
2 N. LaSalle Street, Suite 1700
Chicago, IL 60602
Attention: David S. Stone
Telephone: 312-269-811
Email: dstone@nge.com

 

unless otherwise specified herein, such notices or other communications will be
deemed given (a) on the date delivered, if delivered personally, (b) one (1)
Business Day after being sent by a nationally recognized overnight courier
guaranteeing overnight delivery, and (c) on the date delivered, if delivered by
email. Each of the parties hereto will be entitled to specify a different
address by delivering notice as aforesaid to each of the other parties hereto.

 



7

 

 

10.7            APPLICABLE LAW; JURISDICTION OF DISPUTES. THIS AGREEMENT AND
EACH OTHER DOCUMENT EXECUTED IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
HEREBY, AND THE CONSUMMATION THEREOF, AND ANY ACTION, SUIT, DISPUTE, CONTROVERSY
OR CLAIM ARISING OUT OF THIS AGREEMENT AND EACH OTHER DOCUMENT EXECUTED IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY, AND THE CONSUMMATION
THEREOF, OR THE VALIDITY, INTERPRETATION, BREACH OR TERMINATION OF THIS
AGREEMENT AND EACH OTHER DOCUMENT EXECUTED IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY, AND THE CONSUMMATION THEREOF, SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAW OF THE STATE OF DELAWARE
REGARDLESS OF THE LAW THAT MIGHT OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OF
CONFLICTS OF LAW THEREOF.

 

EACH OF PARENT OR THE SELLER STOCKHOLDERS IRREVOCABLY CONSENTS TO THE EXCLUSIVE
JURISDICTION AND VENUE OF THE CHOSEN COURTS IN CONNECTION WITH ANY MATTER BASED
UPON OR ARISING OUT OF THIS AGREEMENT AND EACH OTHER DOCUMENT EXECUTED IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY, AND THE CONSUMMATION
THEREOF, AGREES THAT PROCESS MAY BE SERVED UPON THEM IN ANY MANNER AUTHORIZED BY
THE LAWS OF THE STATE OF DELAWARE FOR SUCH PERSONS AND WAIVES AND COVENANTS NOT
TO ASSERT OR PLEAD ANY OBJECTION WHICH THEY MIGHT OTHERWISE HAVE TO SUCH MANNER
OF SERVICE OF PROCESS. EACH OF PARENT OR THE SELLER STOCKHOLDERS AND ANY PERSON
ASSERTING RIGHTS AS A THIRD PARTY BENEFICIARY MAY DO SO ONLY IF HE, SHE OR IT
HEREBY WAIVES, AND SHALL NOT ASSERT AS A DEFENSE IN ANY LEGAL DISPUTE, THAT (A)
SUCH PERSON IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF THE CHOSEN COURTS
FOR ANY REASON, (B) SUCH LEGAL PROCEEDING MAY NOT BE BROUGHT OR IS NOT
MAINTAINABLE IN THE CHOSEN COURTS, (C) SUCH PERSON’S PROPERTY IS EXEMPT OR
IMMUNE FROM EXECUTION, (D) SUCH LEGAL PROCEEDING IS BROUGHT IN AN INCONVENIENT
FORUM OR (E) THE VENUE OF SUCH LEGAL PROCEEDING IS IMPROPER. EACH OF PARENT OR
THE SELLER STOCKHOLDERS AND ANY PERSON ASSERTING RIGHTS AS A THIRD PARTY
BENEFICIARY HEREBY AGREES NOT TO COMMENCE OR PROSECUTE ANY SUCH ACTION, CLAIM,
CAUSE OF ACTION OR SUIT OTHER THAN BEFORE THE CHOSEN COURTS, NOR TO MAKE ANY
MOTION OR TAKE ANY OTHER ACTION SEEKING OR INTENDING TO CAUSE THE TRANSFER OR
REMOVAL OF ANY SUCH ACTION, CLAIM, CAUSE OF ACTION OR SUIT TO ANY COURT OTHER
THAN THE CHOSEN COURTS, WHETHER ON THE GROUNDS OF INCONVENIENT FORUM OR
OTHERWISE. EACH OF PARENT OR THE SELLER STOCKHOLDERS HEREBY CONSENTS TO SERVICE
OF PROCESS IN ANY SUCH PROCEEDING IN ANY MANNER PERMITTED BY DELAWARE LAW, AND
FURTHER CONSENTS TO SERVICE OF PROCESS BY NATIONALLY RECOGNIZED OVERNIGHT
COURIER SERVICE GUARANTEEING OVERNIGHT DELIVERY, OR BY REGISTERED OR CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, AT ITS ADDRESS SPECIFIED PURSUANT TO SECTION
10.6. NOTWITHSTANDING THE FOREGOING IN THIS SECTION 10.7, EACH OF PARENT OR THE
SELLER STOCKHOLDERS MAY COMMENCE ANY ACTION, CLAIM, CAUSE OF ACTION OR SUIT IN A
COURT OTHER THAN THE CHOSEN COURTS SOLELY FOR THE PURPOSE OF ENFORCING AN ORDER
OR JUDGMENT ISSUED BY THE CHOSEN COURTS.

 



8

 

 

10.8            WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LAW WHICH CANNOT BE WAIVED, EACH OF PARENT OR THE SELLER STOCKHOLDERS AND ANY
PERSON ASSERTING RIGHTS AS A THIRD PARTY BENEFICIARY MAY DO SO ONLY IF HE, SHE
OR IT IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT TO TRIAL BY JURY ON ANY
CLAIMS OR COUNTERCLAIMS ASSERTED IN ANY LEGAL DISPUTE RELATING TO THIS AGREEMENT
AND EACH OTHER DOCUMENT EXECUTED IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY, AND FOR ANY COUNTERCLAIM RELATING THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING. IF THE SUBJECT MATTER OF ANY SUCH
LEGAL DISPUTE IS ONE IN WHICH THE WAIVER OF JURY TRIAL IS PROHIBITED, NEITHER
PARENT NOR THE SELLER STOCKHOLDERS NOR ANY PERSON ASSERTING RIGHTS AS A THIRD
PARTY BENEFICIARY SHALL ASSERT IN SUCH LEGAL DISPUTE A NONCOMPULSORY
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT. FURTHERMORE, NEITHER
PARENT OR THE SELLER STOCKHOLDERS NOR ANY PERSON ASSERTING RIGHTS AS A THIRD
PARTY BENEFICIARY SHALL SEEK TO CONSOLIDATE ANY SUCH LEGAL DISPUTE WITH A
SEPARATE ACTION OR OTHER LEGAL PROCEEDING IN WHICH A JURY TRIAL CANNOT BE
WAIVED.

 

10.9            Entire Agreement; Third-Party Beneficiaries. This Agreement
constitutes the entire agreement among the parties hereto with respect to the
subject matter hereof and supersedes all prior agreements and understandings,
both written and oral, among the parties hereto with respect to the subject
matter hereof, and is not intended to confer upon any other Person other than
the parties hereto any rights or remedies.

 

10.10          Counterparts. This Agreement and each other document executed in
connection with the transactions contemplated hereby, and the consummation
thereof, may be executed in one or more counterparts, all of which shall be
considered one and the same document and shall become effective when one or more
counterparts have been signed by each of the parties hereto and delivered to the
other parties hereto, it being understood that all parties hereto need not sign
the same counterpart.

 

10.11          Effect of Headings. The headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

10.12          Legal Representation. Each of the parties hereto agrees that it
has been represented by independent counsel of its choice during the negotiation
and execution of this Agreement and each party hereto and its counsel cooperated
in the drafting and preparation of this Agreement and the documents referred to
herein and, therefore, waive the application of any Law, regulation, holding or
rule of construction providing that ambiguities in an agreement or other
document will be construed against the party hereto drafting such agreement or
document.

 

10.13          Expenses. Except as otherwise set forth in this Agreement and for
the fees and expenses of counsel to the Selling Stockholders, all fees and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party hereto incurring such expenses.

 



9

 

 

10.14          No Recourse. Notwithstanding anything to the contrary contained
herein or otherwise, but without limiting any provision in the Purchase
Agreement, this Agreement may only be enforced against, and any claims or causes
of action that may be based upon, arise out of or relate to this Agreement, or
the negotiation, execution or performance of this Agreement or the transactions
contemplated hereby, may only be made against the entities and Persons that are
expressly identified as parties hereto to this Agreement in their capacities as
such and no former, current or future stockholders, equity holders, controlling
persons, directors, officers, employees, general or limited partners, members,
managers, agents or affiliates of any party hereto, or any former, current or
future direct or indirect stockholder, equity holder, controlling person,
director, officer, employee, general or limited partner, member, manager, agent
or affiliate of any of the foregoing (each, a “Non-Recourse Party”) shall have
any liability for any obligations or liabilities of the parties hereto to this
Agreement or for any claim (whether in tort, contract or otherwise) based on, in
respect of, or by reason of, the transactions contemplated hereby or in respect
of any oral representations made or alleged to be made in connection herewith.
Without limiting the rights of any party hereto against the other parties
hereto, in no event shall any party hereto or any of its affiliates seek to
enforce this Agreement against, make any claims for breach of this Agreement
against, or seek to recover monetary damages from, any Non-Recourse Party.

 

10.15          Waiver. No failure or delay on the part of Parent to exercise any
power, right, privilege or remedy under this Agreement shall operate as a waiver
of such power, right, privilege or remedy; and no single or partial exercise of
any such power, right, privilege or remedy shall preclude any other or further
exercise thereof or of any other power, right, privilege or remedy. Parent shall
not be deemed to have waived any claim available to Parent arising out of this
Agreement, or any power, right, privilege or remedy under this Agreement, unless
the waiver of such claim, power, right, privilege or remedy is expressly set
forth in a written instrument duly executed and delivered on behalf of Parent;
and any such waiver shall not be applicable or have any effect except in the
specific instance in which it is given.

 

[Remainder of Page Intentionally Left Blank]

 



10

 

 

IN WITNESS WHEREOF, this Agreement has been signed on behalf of each of the
parties hereto as of the date first written above.

 

 

  MUDRICK CAPITAL ACQUISITION CORPORATION           By: /s/ Jason Mudrick  
Name: Jason Mudrick   Title: Chief Executive Officer

 





[SIGNATURE PAGE TO SUPPORT AGREEMENT]

 



 



 

In witness whereof, the parties hereto have caused this Agreement to be executed
as of the date first set forth above.

 

  HYBRIDGE TACTICAL CREDIT MASTER FUND, L.P.,   as a Seller Stockholder        
By: Highbridge Capital Management, LLC,   Its Trading Manager               By:
/s/ Jonathan Segal   Name:  Jonathan Segal   Title: Managing Director          
    HYBRIDGE MSF INTERNATIONAL, LTD,   as a Seller Stockholder         By:
Highbridge Capital Management, LLC,   Its Trading Manager               By: /s/
Jonathan Segal   Name:  Jonathan Segal   Title: Managing Director

 

[SIGNATURE PAGE TO SUPPORT AGREEMENT]

 





 

 

 

  Aristeia Capital, LLC,   As investment advisor for the following   Investment
funds, which are Selling   Stockholders:         ARISTEIA MASTER LP WINDERMERE
IRELAND FUND PLC,         By: Aristeia Capital, LLC               By: /s/ Robert
H. Lynch, Jr.   Name: Robert H. Lynch, Jr.   Title: Manager         By: /s/
Andrew B. David   Name: Andrew B. David

 

[SIGNATURE PAGE TO SUPPORT AGREEMENT]

 





 

 

  MUDRICK DISTRESSED OPP FD GLOBAL LP,   as a Seller Stockholder         By:
Mudrick Capital Management, L.P.,   Its investment manager           By: /s/
Glenn Springer   Name: Glenn Springer   Title: Chief Financial Officer

 

[SIGNATURE PAGE TO SUPPORT AGREEMENT]

 





 

 

  BLACKWELL PARTNERS LLC – SERIES A,   as a Seller Stockholder         By:
Mudrick Capital Management, L.P.,   its investment manager           By: /s/
Glenn Springer   Name: Glenn Springer   Title: Chief Financial Officer

 

[SIGNATURE PAGE TO SUPPORT AGREEMENT]

 





 

 

  Whitebox Advisors LLC, as Investment Manager for the following investment
funds which are Seller Stockholders:         WHITEBOX ASYMMETRIC PARTNERS, LP  
WHITEBOX CREDIT PARTNERS, LP   WHITEBOX MULTI-STRATEGY PARTNERS, LP   WHITEBOX
INSTITUTIONAL PARTNERS, LP         By: /s/ Mark M. Strefling   Name: Mark M.
Strefling   Title: Partner & Chief Executive Officer

 

[SIGNATURE PAGE TO SUPPORT AGREEMENT]

 





 

 

  WOLVERINE FLAGSHIP FUND TRADING LIMITED,   as a Selling Stockholder        
By: Wolverine Asset Management, LLC,   its investment manager           By: /s/
Kenneth L. Nadel   Name: Kenneth L. Nadel   Title: Chief Operating Officer

 

[SIGNATURE PAGE TO SUPPORT AGREEMENT]

 





 

 

Schedule A

 

Seller Stockholder Name

Addresses for Notice

Shares of

Seller Common
Stock

Whitebox Asymmetric Partners, LP

3033 Excelsior Boulevard, Suite

300

Minneapolis, MN 55416

Attn: Jacob Mercer, Andrew Thau

Email:

jmercer@whiteboxadvisors.com,

AThau@whiteboxadvisors.com

Fax: 612-355-2004

171,196 Whitebox Credit Partners, LP

3033 Excelsior Boulevard, Suite

300

Minneapolis, MN 55416

Attn: Jacob Mercer, Andrew Thau

Email:

jmercer@whiteboxadvisors.com,

AThau@whiteboxadvisors.com

Fax: 612-355-2004

123,639 Whitebox Multi-Strategy Partners, LP

3033 Excelsior Boulevard, Suite

300

Minneapolis, MN 55416

Attn: Jacob Mercer, Andrew Thau

Email:

jmercer@whiteboxadvisors.com,

AThau@whiteboxadvisors.com

Fax: 612-355-2004

125,664 Whitebox Institutional Partners, LP

3033 Excelsior Boulevard, Suite

300

Minneapolis, MN 55416

Attn: Jacob Mercer, Andrew Thau

Email:

jmercer@whiteboxadvisors.com,

AThau@whiteboxadvisors.com

Fax: 612-355-2004

68,942

 



 



 

Seller Stockholder Name

Addresses for Notice

Shares of

Seller Common
Stock

Aristeia Master, L.P

1140 Avenue of the Americas.

New York, NY 10036

Attn: Robert Lynch

Email: lynch@aristeiacapital.com

Fax: 212-842-8901

116,608 Windermere Ireland Fund PLC

1140 Avenue of the Americas.

New York, NY 10036

Attn: Robert Lynch

Email: lynch@aristeiacapital.com

Fax: 212-842-8901

5,437 Wolverine Flagship Fund Trading Limited

175 W. Jackson Blvd., Suite 340

Chicago, IL 60604

Attn: Bruce Mygatt

Email: bmygatt@wolvefunds.com

Fax: 312-884-4401

71,534 Highbridge MSF International Ltd.

40 West 57th Street, 32nd Floor

New York, NY 10019

Attn: Glynnis Kelly

Email:glynnis.kelly@highbridge.com

258,791 Highbridge Tactical Credit Master Fund, L.P.

40 West 57th Street, 32nd Floor

New York, NY 10019

Attn: Glynnis Kelly

Email:glynnis.kelly@highbridge.com

98,002 Mudrick Distressed Opportunity Fund Global, L.P.

527 Madison Avenue, 6th Floor

New York, NY 10022

Attn: David Kirsch

Email:

dkirsch@mudrickcapital.com

525,250 Blackwell partners LLC – Series A

527 Madison Avenue, 6th Floor

New York, NY 10022

Attn: David Kirsch

Email:

dkirsch@mudrickcapital.com

111,075 Total N/A 1,676,138

 





 

